DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 10/28/2021 have been fully considered.  Applicant asserts: 
35 USC § 112:
Examiner very kindly points out that previous rejection under 35 USC § 112(a) is withdrawn.  However, the new rejection under 35 USC § 112(a) and 35 USC § 112(b) is provided (See the body of the rejection).
35 U.S.C. 103: Taking independent claims 1, 8, and 15 as representative, Applicants respectfully maintain that Chaudhri, Hertzfeld, and Nassimi, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements recited therein. . . wherein the explanation is inclusive of a reasoning as to why the indirect sub- factor indirectly influencing the d the implication" (emphasis supplied on newly presented functionality).
Examiner respectfully disagrees and very kindly points out that Nassimi clearly discloses wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication. See Nassimi Fig. 3. [0067]: At state 316, a user cognizable alert is provided by the phone (e.g., using sound, vibration and/or a visual indication) indicating the critical nature of the call. For example, the user may have preselected a ring tone to be used by the application to indicate an urgent call (e.g., a siren sound, or the phrase "urgent call"). NOTE: Also See [0029]. As disclosed in Fig. 2: S204, [0064] the device is in a vibrate setting or a silent setting with no vibration before a ringtone notice is provided at Fig. 2: S316.
35 U.S.C. 103: Initially, Applicants kindly traverse such an interpretation. Applicants respectfully contend that providing an alert that a call is 'urgent' is not reasonably equivalent with a sub- factor that indirectly influences a factor that is used to ultimately switch device modes. Rather, Applicants respectfully suggest it is more reasonable to interpret a call being urgent (and the indication as such) is a direct factor which would be used as basis for switching device modes.
Examiner respectfully disagrees and very kindly points out that “urgent call” is sub-factor that indirectly influences a factor used to switch the device modes (i.e. silent mode) since, in particular cases (when it is an urgent call), the silent setting is switched back to sound mode. See [0022]: If the eligible calling party indicates that the call is urgent, the call bypasses the silent setting and an audible and/or visual alert may be provided.  NOTE: Also See [0058] [0060] for non-limiting examples re urgent calls from her elderly parents.
35 U.S.C. 103: Even in an interpretation where Nassimi teaches the indication of an urgent call as an indirect sub-factor for switching device modes, Nassimi does not disclose indicating on the user interface why the call is urgent.
Examiner respectfully disagrees and very kindly points out that the phrase “urgent call” is a reasoning as to why the mode need to be switched back to sound mode. 
Examiner very kindly points out that there is no detail in the claim pertaining to the nature of reasoning as to why the call is urgent since claim simply recites a reasoning as to why the indirect sub-factor . . . directly caused the implication.  In other words, the reasoning has to explain why the mode is being switched back.



Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities: 
Claims recite “wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication”   Given the context of Claims, it is interpreted to mean “wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication switching factors directly caused the implication”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 8 and 15 recites “an indirect sub-factor influencing one of the electronic communication switching factors”.  However, there is no support for the limitation.  Note, switching factors are not changed/varied based on an indirect sub-factors.  According to the originally filed application [0018] and switching factors defined in Claims 2 and 3, indirect sub-factor does not influence switching factors.  Instead, indirect sub-factor influence the implication of a switching notification mode.  Accordingly, it is examined as such. 
Claims 2-7, 9-14, and 16-20 are similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to being dependent upon a rejected Claims 1, 8, and 15.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 recites “an indirect sub-factor influencing one of the electronic communication switching factors directly causing the implication;”  It is unclear if an indirect sub-factor directly cause the implication or switching factors cause the implication.  In other words, it is unclear if “directly causing the implication” modifies “an indirect sub-factor” or “the electronic communication switching factors”    
Also Claims 1, 8 and 15 recites (1) “learning an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors” . . .  (2) “an explanation of the learned implication, and wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication”  Note, (1) Implication learned based on the electronic communication Hertzfeld for rejection of limitation (1) and alternative Nassimi for rejection of limitation (2).
Claims 2-7, 9-14, and 16-20 are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected Claims 1, 8, and 15.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-17, and 20 are rejected 35 U.S.C. 103 as being unpatentable over CHAUDHRI (US 20160255188 A1) in view of Hertzfeld (US 9749467 B1) and Nassimi (US 20140113581 A1)

Re: Claim 1 
CHAUDHRI discloses a method for intelligent notification mode switching in user equipment (UE) (See CHAUDHRI Fig. 7: an example computing device 700) by a processor, comprising: 
receiving data on one or more UEs associated with one or more users;
See CHAUDHRI Fig. 6, [0053]: At step 602, a notification event is detected on a computing device.  For example, a notification event can be associated with an incoming telephone call, a new voice message, receipt of an email, an alarm.
identifying electronic communication switching factors associated with the one or more users; 
See CHAUDHRI Fig. 6, [0055] At step 606, the computing device can determine whether quiet hours criteria have been met.  For example, quiet hours criteria can be time, location and/or movement based criteria.  Quiet hours criteria can include a quiet hours schedule, calendar events, alarm clock events, movement/speed thresholds (e.g., corresponding to driving, walking, running, etc.), specified locations
learning an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors, 
See CHAUDHRI Fig. 6, [0056] If the quiet hours criteria has been met at step 606, 
NOTE: See [0028] for example using “calendar data” as the switching factors.
wherein learning the implication includes identifying an indirect sub-factor influencing one of the electronic communication switching factors directly causing the implication; and
See CHAUDHRI Fig. 6, [0056] at step 610 the computing device can determine whether a quiet hours exception has been met. For example, a quiet hours exception can correspond to events associated with designated contacts, events that are determined to be urgent (e.g., where a caller calls again within a short period of time) 

dynamically switching electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication,  
See CHAUDHRI Fig. 6, [0056] if no quiet hours exceptions are met, the computing device can prevent or suppress notifications for the detected event at step 612. [0023]: notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification.
wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs 
See CHAUDHRI Fig. 7 [0051] quiet hours indicator 504 can include text, symbols, icons or any other type of graphical elements for indicating that quiet hours are currently enforced (e.g., turned on) on the computing device.

CHAUDHRI does not appear to explicitly disclose indicative of an explanation of the learned implication, and 
In a similar endeavor, Hertzfeld discloses wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication, and 
See Hertzfeld Fig. 10: 1010. Col. 21, lines 46-49. (112) As illustrated in FIG. 10, a user interface 1010 rendered on the mobile phone device 1006 before or after the call is received, the user interface 1010 indicating that a meeting is in progress, an elapsed time since the DND mode was activated
Note, CHAUDHRI and Hertzfeld are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Hertzfeld Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI invention by employing  Hertzfeld to provide the limitation.  The motivation for the combination is given by Hertzfeld which improves the mode switching by making it more user friendly.

CHAUDHRI in view of Hertzfeld does not appear to explicitly disclose wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication.
In a similar endeavor, Nassimi discloses wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication.
See Nassimi Fig. 3. [0067]: At state 316, a user cognizable alert is provided by the phone (e.g., using sound, vibration and/or a visual indication) indicating the critical nature of the call. For example, the user may have preselected a ring tone to be used by the application to indicate an urgent call (e.g., a siren sound, or the phrase "urgent call").
NOTE: Also See [0029]. As disclosed in Fig. 2: S204, [0064] the device is in a vibrate setting or a silent setting with no vibration before a ringtone notice is provided at Fig. 2: S316.
NOTE: “urgent call” is sub-factor that indirectly influences a factor used to switch the device modes (i.e. silent mode) since, in particular cases (when it is an urgent call), the silent setting is switched back to sound mode. See [0022]: If the eligible calling party indicates that the call is urgent, the call bypasses the silent setting and an audible and/or visual alert may be provided.
NOTE: Also See [0058] [0060] for non-limiting examples re urgent calls from her elderly parents.
Note, CHAUDHRI in view of Hertzfeld and Nassimi are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Nassimi Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Hertzfeld  Nassimi to provide the limitation.  The motivation for the combination is given by Nassimi which improves the mode switching by making it more user friendly.

Re: Claims 2, 9, and 16
CHAUDHRI in view of Hertzfeld and Nassimi discloses wherein identifying the electronic communication switching factors further includes defining one or more parameters, events, and contextual information to include 
calendar data, audio communications, video communications, text data, monitored communications of the one or more users, historical data, user preferences, location-based dependencies, alerts, notifications, or a combination thereof.  
See CHAUDHRI Fig. 6, [0028] when a meeting event is generated for a calendar application on the computing device, quiet hours can be automatically enabled for the duration of the meeting event so that the user will not receive notifications during the meeting.

Re: Claims 3, 10, and 17
CHAUDHRI in view of Hertzfeld and Nassimi discloses wherein identifying the electronic communication switching factors further includes 
determining one or more scheduled meetings at a selected time, one or more locations associated with the one or more scheduled meetings, a physical presence or absence of the one or more users in the one or more locations, a virtual presence or absence of the one or more users in the one or more locations, one or more contextual communications associated with the one or more UEs associated with the one or more users, one or more policies or regulatory information affecting prioritization of the one or more parameters, events, and contextual information, or a combination thereof.  
See CHAUDHRI [0035] quiet hours can be enabled/disabled based on a location.  For example, if the user attends church, the user may wish to suppress notifications while at church.  If the user likes to go to the movies, the user may wish to suppress notifications while at the movie theater.

Re: Claims 4 and 11
CHAUDHRI in view of Hertzfeld and Nassimi discloses monitoring the electronic communication switching factors associated with the one or more users and the one or more UEs.  
See CHAUDHRI [0035]: the current location of the mobile device as determined by using any of a variety of location determination technologies, including global navigation satellite systems, . . .  When the user moves away from a designated location, quiet hours can be disabled.
NOTE: Also See [0029] for example using “working hours” as the switching factors. 

Re: Claims 7, 14, and 20
CHAUDHRI in view of Hertzfeld and Nassimi discloses cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon commencement of the one or more events; or 
See CHAUDHRI [0035] quiet hours can be enabled/disabled based on a location.  For example, if the user attends church, the user may wish to suppress notifications while at church.  If the user likes to go to the movies, the user may wish to suppress notifications while at the movie theater.
cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon termination of the one or more events.  
See CHAUDHRI [0035] When the user moves away from a designated location, quiet hours can be disabled.

Re: Claim 8
CHAUDHRI in view of Hertzfeld and Nassimi discloses a system for intelligent notification mode switching in user equipment (UE), comprising: one or more computers with executable instructions that when executed cause the system to: 
See CHAUDHRI Fig. 7, [0069] The memory 750 can store other software instructions 772 to facilitate other processes and functions, such as the quiet hours processes and functions as described with reference to FIGS. 1-6.
receive data on one or more UEs associated with one or more users; 
identify electronic communication switching factors associated with the one or more users; 
learn an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors.
wherein learning the implication includes identifying an indirect sub-factor influencing one of the electronic communication switching factors directly causing the implication; and 
dynamically switch electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication,
wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication, and wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication.
NOTE: See the rejection of Claim 1.

Re: Claim 15
CHAUDHRI in view of Hertzfeld and Nassimi discloses a computer program product for intelligent notification mode switching in one or more users equipment (UE) by a processor, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
See CHAUDHRI Fig. 7, [0074]: a system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by the one or more processors, causes . . 
NOTE: Also See [0069]
an executable portion that receives data on one or more UEs associated with one or more users; 
an executable portion that identifies electronic communication switching factors associated with the one or more users; 
an executable portion that learns an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors
wherein learning6AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 16/054,741the implication includes identifying an indirect sub-factor influencing one of the electronic communication switching factors directly causing the implication; and
an executable portion that dynamically switches electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication
wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication, and wherein the explanation is inclusive of a reasoning as to why the indirect sub-factor indirectly influencing the one of the electronic communication factors directly caused the implication.
NOTE: See the rejection of Claim 1.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI in view of Hertzfeld and Nassimi as applied to Claims 1, 8, and 15 above, and further in view of Mese (US 20170289954 A1) 

Re: Claims 5 and 12
CHAUDHRI in view of Hertzfeld and Nassimi does not appear to explicitly disclose initializing a machine learning component to learn or define the electronic communication switching factors.  
In a similar endeavor, Mese discloses initializing a machine learning component to learn or define the electronic communication switching factors.  
See Mese Fig. 3, [0041] an embodiment may modify the rule set based on the user response, as illustrated at 308.  By way of example, if User A receives a haptic or vibratory notification of a social media application generated event, while interacting with User B, . . . if User A performs an override gesture to mute or discontinue the haptic or vibratory notification, this may act as negative feedback, e.g., altering the rule set to make a different choice when faced with this scenario in the future.
Note, CHAUDHRI in view of Hertzfeld and Nassimi and Mese are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Mese Abstract). 
CHAUDHRI in view of Hertzfeld and Nassimi invention by employing the teaching as taught by Mese to provide the limitation.  The motivation for the combination is given by Mese which improves notification mode reflecting user’s behavior.

Re: Claim 18
CHAUDHRI in view of Hertzfeld and Nassimi discloses monitors the electronic communication switching factors associated with the one or more users and the one or more UEs; and 
See CHAUDHRI [0035]: the current location of the mobile device as determined by using any of a variety of location determination technologies, including global navigation satellite systems, . . .  When the user moves away from a designated location, quiet hours can be disabled.
NOTE: Also See [0029] for example using “working hours” as the switching factors.
CHAUDHRI does not appear to explicitly disclose initializes a machine learning component to learn or define the one or more parameters, events, contextual information.  
In a similar endeavor, Mese discloses initializes a machine learning component to learn or define the one or more parameters, events, contextual information.  
See Mese Fig. 3, [0041] an embodiment may modify the rule set based on the user response, as illustrated at 308.  By way of example, if User A receives a haptic or vibratory notification of a social media application generated event, while interacting with User B, . . . if User A performs an override gesture to mute or discontinue the haptic or vibratory notification, this may act as negative feedback, e.g., altering the rule set to make a different choice when faced with this scenario in the future.
CHAUDHRI in view of Hertzfeld and Nassimi and Mese are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Mese Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Hertzfeld and Nassimi invention by employing the teaching as taught by Mese to provide the limitation.  The motivation for the combination is given by Mese which improves notification mode reflecting user’s behavior.


Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRI in view of Hertzfeld and Nassimi as applied to Claims 1, 8, and 15 above, and further in view of Cardonha (US 20170099382 A1) 

Re: Claims 6, 13, and 19
CHAUDHRI in view of Hertzfeld and Nassimi discloses determining the switching notification mode for the one or more UEs according to the electronic communication switching factors, 
See CHAUDHRI [0023] If the user specifies that notifications by illumination (e.g., illuminate the display of the computing device and present a graphical notification) are allowed then notifications that would normally cause a sound or vibration will merely cause an illumination of the display and a presentation of a graphical notification.
wherein the switching notification mode includes a silent notification mode, an audible notification mode, a vibration mode; and 
See CHAUDHRI [0003] types of notifications (e.g., sound, vibration, illumination, none)
cognitively switching the electronic communication modes of the one or more UEs linked to the user according to the determined switching notification mode.  
See CHAUDHRI [0026]: if two telephone calls, text messages, emails, etc., are received during quiet hours from the same caller within a three minute period, the second call can cause a notification (e.g., sound, movement, illumination) to be generated by the computing device.
NOTE: Also See [0027] for additional support.
CHAUDHRI in view of Hertzfeld and Nassimi does not appear to explicitly disclose an airplane mode.
In a similar endeavor, Cardonha discloses wherein the switching notification mode includes an airplane mode 
See Cardonha [0038]: the capability manager 514 may disable calling functionality (Device Capability 1) by switching the device to airplane-mode (e.g., block 470, FIG. 4).
Note, CHAUDHRI in view of Hertzfeld and Nassimi and Cardonha are analogous art because both are directed to mobile device switching notification mode (See CHAUDHRI Abstract and Cardonha Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CHAUDHRI in view of Hertzfeld and Nassimi invention by employing the teaching as taught by Cardonha to provide the limitation.  The motivation for the combination is given by Cardonha which improves flexibility in ways to providing/prohibit notification.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644